                Case 3:17-cv-01595-EWD             Document 134        12/01/20 Page 1 of 2



                                  UNITED STATES DISTRICT COURT

                                  MIDDLE DISTRICT OF LOUISIANA

    DE’JUAN THOMAS                                                          CIVIL ACTION NO.

    VERSUS                                                                  17-1595-EWD

    SALLY GRYDER, ET AL.                                                    CONSENT CASE


                                  AMENDED NOTICE TO COUNSEL
                              SETTING TRIAL AND RELATED DEADLINES

             The 4-day jury trial in this matter has been reset to Monday, March 22, 2021 at 9:00 a.m.

    in Courtroom 5. A Final Pretrial Conference will be held in chambers on Friday, February 12,

    2021 at 10:00 a.m. A final Joint Pretrial Order shall be filed no later than February 5, 2021.1

             Accordingly;

                 1. Proposed Voir Dire, Joint Jury Instructions, and a Proposed Verdict Form
                    shall be filed no later than January 22, 2021.

                 2. Electronic evidence files (an Electronic Bench Book) shall be provided, by
                    each party, to the courtroom deputy by no later than February 5, 2021.
                    These files will be utilized BY THE COURT ONLY and will not be
                    provided to an opposing party. The electronic evidence files should be
                    provided using the specific format outlined under the courtroom technology
                    tab on the court’s website. Physical bench books are no longer required for Judge
                      Wilder-Doomes.

                 3. A seven (7) person jury will be selected unless otherwise ordered.

                 4. Courtroom 5 is a fully equipped electronic courtroom. Counsel shall contact
                    the Courtroom Deputy at 225-389-3584, so that training in the use of this
                    equipment can be scheduled and completed by counsel prior to
                    commencement of trial.

                 5. At the conclusion of trial, the parties shall retain custody of the
                    physical/paper exhibits and shall be responsible to the Court for preserving
                    them in their condition as of the time admitted until any appeal is resolved
                    or the time for appeal has expired. The party retaining custody shall make
                    such exhibits available to opposing counsel for use in preparation of an
                    appeal and shall be responsible for their safe transmission to the appellate
                    court, if required.

                 6. Parties are directed to consult the Middle District’s Administrative

1
    See, R. Doc. 111, p. 4.
Case 3:17-cv-01595-EWD         Document 134      12/01/20 Page 2 of 2



   Procedures and Local Rules which contain additional mandatory filing
   rules and procedures. The Administrative Procedures and Local Rules are
   available for viewing and download on the Court’s website.

7. If the parties wish to have a settlement conference, they should contact
   Magistrate Judge Richard L. Bourgeois, Jr. at (225) 389-3602 or Magistrate
   Judge Scott D. Johnson at 225-389-3592.

Signed in Baton Rouge, Louisiana, on December 1, 2020.


                                S
                                ERIN WILDER-DOOMES
                                UNITED STATES MAGISTRATE JUDGE
